Title: From George Washington to Citizens of Greene County, Tennessee, 8 September 1798
From: Washington, George
To: Citizens of Greene County, Tennessee



Gentlemen,
Mount Vernon 8th Septr 1798

Having once more engaged in the arduous duties of public life, (after I had retired therefrom with the most ardent wishes and pleasing hopes that no circumstances would occur to call me from my peaceful abode during the few remaining years of my life) I cannot be insensible to the approbation of my fellow Citizens. And, while I thank you, Gentlemen, for your warm & friendly Address, permit me to observe, that I can take no merit to myself for any personal sacrifices I may make in accepting the arduous and important trust with which I have been honored; for, when the Property of our Citizens has been despoiled—our Sovereignty encroached upon—our constituted Authorities treated with contempt—and our Independence threatned, can that man be deserving the Appellation of an American Citizen, who would suffer any motives of personal consideration to withhold his exertions at such an eventful crisis.
It certainly appears, Gentlemen, as you observe, that the mild and pacific policy of America has been mistaken for Cowardice, and a base desertion of our Rights. But I trust that the injured spirit of our Country will now be roused, and that we shall shew to the world that we can and will support our Rights and the Government of our choice against all aggressions, and that we will yield our Independence only with our lives.
To do this requires a spirit of unanimity which, I presume, will shortly prevail in every part of the United States, & that every virtuous

Citizen will see the necessity of his exertions to preserve the invaluable blessings which we have yet in our power.

Go: Washington

